UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5233


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VERNON LEON CARTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.      Jerome B. Friedman,
Senior District Judge. (4:10-cr-00085-JBF-TEM-1)


Submitted:   May 13, 2011                     Decided:   June 2, 2011


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Keith Loren
Kimball, Assistant Federal Public Defender, Norfolk, Virginia,
for Appellant.     Neil H. MacBride, United States Attorney,
Kristine E. Wolfe, Special Assistant United States Attorney,
Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Vernon Leon Carter pled guilty to one count of being a

felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1)      (2006).          On    appeal,        he    challenges         the     district

court’s       decision      at        sentencing        to        apply        the     two-level

enhancement       for    recklessly           creating       a     substantial          risk   of

serious bodily injury or death while being pursued by police

pursuant to U.S. Sentencing Guidelines Manual § 3C1.2 (2010).

Finding no error, we affirm.

               This     court     reviews        the     district          court’s       factual

findings regarding a sentencing enhancement for clear error and

the legal interpretations of the Guidelines de novo.                                      United

States    v.    Carter,     601       F.3d     252,    254       (4th    Cir.        2010).    An

individual’s acts are considered “reckless” when he “was aware

of the risk created by his conduct and the risk was of such a

nature    and    degree    that        to    disregard       that       risk    constituted     a

gross    deviation      from     the        standard   of        care    that    a    reasonable

person would exercise in such a situation.”                             USSG §§ 2A1.4 cmt.

n.1, 3C1.2 cmt. n.2.              We conclude that Carter’s conduct during

the pursuit, in which he tossed a loaded handgun over a fence in

a residential neighborhood with the intent that it will not be

found    by    the    police     is     sufficient          to    support       the    two-level

increase.



                                                2
           Accordingly, we affirm the judgment of conviction.       We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    3